Citation Nr: 1709576	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  07-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a left arm disability.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from August 1977 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2015, the Board remanded this matter for additional development.  As discussed further below, the Board's directives have not been substantially completed and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims as to entitlement to higher ratings for his left and right foot disabilities are addressed in a separate appellate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

The Board's January 2015 remand directed the AOJ to obtain a VA examination to specifically address the Veteran's claims for service connection for left and right arm disabilities, and a bilateral shoulder disability.  However, the April 2015 VA examination failed to specifically address the Veteran's arms as the examination report and opinion only discusses the Veteran's shoulders.  The AOJ determined that the VA examiner found no arm disabilities upon examination; however it does not appear that the examiner actually evaluated the Veteran's arms.  The Board notes the 1992 VA treatment records which contain the Veteran's complaints of numbness of the arms and hands.  The April 2015 VA examiner did not address the Veteran's complaints of numbness or conduct any tests, such as an electromyogram (EMG). 

In light of the remand, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Upon completion of directive # 1, schedule the Veteran for an appropriate VA examination so as to determine the nature and etiology of any left or right arm disability.  The claims folder, including a copy of this remand, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  The examiner should address the following:

a)  Identify any and all chronic disability of each arm (if any) that have been present at any time since 1995.  If no disability is identified, then indicate such.

b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified chronic disability of either arm had onset during the Veteran's active service or was caused or aggravated by his active service.

The examiner should review all relevant/pertinent evidence, to include the following:

a)  The November 2015 private EMG report.

b)  The Veteran's complaints of numbness of his arms and hands.

c)  The Veteran's contention that his arm condition is due to vaccinations that he received during active service.  

d)  The June 1973 entrance examination, and April 1976 and June 1981 separation examinations, which indicate that clinical evaluation of the upper extremities was normal. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3)  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




